[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
1. Dissolution of Marriage
The marriage of the parties is dissolved on the ground of irretrievable breakdown.
2. Alimony
No alimony is awarded to either party.
3. Debts and Liabilities
a. Each party shall be solely liable and responsible for their own debts and liabilities as shown on their respective financial affidavits filed with the court on December 18, 2001. The husband shall hold the wife harmless and indemnify her on those debts listed on his financial affidavit.
b. Each party shall be solely liable and responsible for their own debts and liabilities incurred during the marriage which do not appear on their financial affidavits filed at the hearing and each shall indemnify and hold the other harmless therefrom.
c. The husband shall pay to the wife $10,000 as a contribution toward the debt she incurred for the wedding. Said amount shall be paid at the rate of $25 per week until paid in full. Said payment shall be by way of an Immediate Wage Withholding. Until said wage withholding goes into effect or when no wage withholding is in effect, the husband shall pay the wife directly starting Friday, January 11, 2002 and each Friday thereafter until paid in full. In the event the husband is more than 4 weeks in arrears on said payments, the full amount shall become due and payable immediately.
4. Property Division
a. Each party shall retain ownership of all property, real and personal, now in his or her possession or in his or her name free and clear of any claim by the other.
b. The husband shall return to the wife the wedding gifts highlighted on Exhibit No. 1 attached to this order on or before January 18, 2002 by making arrangements with wife's attorney for their return. In the event those items are not returned by that date, the husband shall pay to the wife $1,831.87 at the rate of $10 per week until paid in full. Said payment shall be by way of an Immediate Wage Withholding. Until said wage withholding goes into effect or when no wage withholding is in effect, the husband shall pay the wife directly starting Friday, January 11, 2002 and each Friday thereafter until paid in full. In the event the husband is more than 4 weeks in arrears on said payments, the full amount shall become due and payable immediately.
c. The court retains jurisdiction over the return of any property CT Page 330 pursuant to paragraph 4b above and over any adjustments to the amount owed as a result of any returned property.
5. Marital Residence
The wife shall continue to have exclusive possession and occupancy of the marital premises consisting of the rental property located at 103 Highland Avenue, Branford, Connecticut. The wife shall be responsible for all expenses associated with said premises. The husband shall be precluded from entering said premises except at the direct invitation of the wife.
6. Counsel Fees and Costs
The husband shall pay to the wife $3,400 by way of counsel fees and costs. Said amount shall be paid at the rate of $10 per week until paid in full. Said payment shall be by way of an Immediate Wage Withholding. Until said wage withholding goes into effect or when no wage withholding is in effect, the husband shall pay the wife directly starting Friday, January 11, 2002 and each Friday thereafter until paid in full. In the event the husband is more than 4 weeks in arrears on said payments, the full amount shall become due and payable immediately.
7. Wife's Name Post-Judgment
The wife's name post-judgment shall continue to be Lystra M. Richardson.
James G. Kenefick, Jr., Judge
[EDITORS' NOTE:  EXHIBIT NO. 1 IS ELECTRONICALLY NON-TRANSFERRABLE.]
Docket No. CV/FA 010449172       Superior Court
Richard, Lystra               Judicial District Of New Haven v.                      At New Haven
Legrand, Henri_____           Date: January 4, 2002
 ORDER
The Defendant shall provide to the Plaintiff the name and address of his current employer immediately. This will apply to all employments until all payments are made in full.
By the Court (Kenefick, J.) CT Page 331
Courtney Edwards_____Temporary Assistant Clerk/Judge